Citation Nr: 1549246	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  09-33 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating higher than 70 percent for posttraumatic stress disorder (PSTD) from February 13, 2006, to July 18, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to March 1976.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO), which award service connection for PTSD and assigned an initial rating of 30 percent effective May 9, 2003.

In an April 2007 statement of the case, this initial rating was increased to 50 percent effective February 13, 2006.

In an August 2008 supplemental statement of the case, this initial rating was again increased to 70 perfect effective June 1, 2007, and to 100 percent effective July 18, 2008.

In January 2013, the Board remanded this case for further development.

In a September 2014 decision, the Board re-staged this initial rating with a 50 percent rating assigned effective May 9, 2003, and a 70 percent rating assigned effective February 13, 2006.  This was effectuated by a March 2015 rating decision.

The Veteran appealed the September 2014 Board decision to the U.S. Court of Appeals For Veterans Claims (Court).  The Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Partial Remand with regard to the 70 percent rating assigned for the period from February 13, 2006, to July 18, 2008, while leaving remainder of the staged initial rating untouched.  In an October 2015 Order, the Court granted the motion, vacated the September 2014 Board decision with regard to the rating assigned for PTSD this time period only, and remanded the case to the Board for further appellate review.



FINDINGS OF FACT

1.  For the period from February 13, 2006, to July 18, 2008, the Veteran's PTSD did not result in total social impairment.

2.  For the period from February 13, 2006, to July 18, 2008, the Veteran's service connected disabilities meet the percentage requirements for the award of a schedular TDIU and his service-connected disabilities prevent him from securing and following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  From February 13, 2006, to July 18, 2008, the criteria for an initial rating higher than 70 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).

2.  From February 13, 2006, to July 18, 2008, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim, which includes assisting in the procurement of service treatment records and pertinent treatment records and, when necessary, providing an examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's January 2013 remand, VA obtained additional treatment records and associated them with the claims folder.  Thus VA has complied with the January 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

As explained in the introduction, the matter at issue is whether the Veteran's PTSD symptoms for the period from February 13, 2006, to July 18, 2008, warrant a rating higher than the current 70 percent.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under that General Rating Formula, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code. Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). Id.  

While a veteran's rating on the Global Assessment of Functioning (GAF) scale is not dispositive, the Board notes the following definitions for the GAF scores listed below:

* A GAF score between 21 and 30 indicates that behavior is considerably influenced by delusions or hallucinations OR serious impairment in communication or judgment OR inability to function in almost all areas.
* A GAF score between 31 and 40 indicates some impairment in reality testing or communication OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.
DSM-IV.

Private treatment records dated February 13, 2006, show that the Veteran was alert and fully oriented.  His mood was angry and irritable.  His affect was wide range.  His speech was pressured, emotional, dramatic, and stuttering.  His perceptual impairments included auditory, visual, olfactory, hypnagogic, and hypnopompic hallucinations and depersonalization.  His thought process was impaired by derailment, loosening associations, tangentiality, thought blocking and racing thoughts.  His thought content was impaired by delusions, paranoia, preoccupations, obsessions compulsions, phobias, intrusive thoughts, feelings of persecution, and suicidal and homicidal ideation.  He contracted for safety.  He had poor abstract thought, impulse control, judgement, and insight.  He was very angry and became borderline psychotic.  He was unable to communicate several times during the session and discussed the deaths of himself and others in a disjointed manner.  He responded to stabilization techniques.  He was assigned a GAF score of 25-30.

Private treatment records dated March 1, 2006, show that the Veteran was alert and fully oriented.  His mood was anxious and his affect was constricted.  His speech was hesitant and emotional.  He reported weekly flashbacks.  His perceptual impairments included auditory, visual, and olfactory hallucinations.  His thought process was impaired by flight of ideas and racing thoughts.  His thought content was impaired by paranoia, feelings of persecution, and suicidal ideation.  He contracted for safety.  He had poor abstract thought, impulse control, judgement, and insight.  This doctor noted that the Veteran could not work and had few relationships.  He had trouble with interpersonal relationships.  He reported panic attacks three times per week.  His sleep was poor due to nightmares.  He was assigned a GAF score of 30.

Private treatment records dated March 27, 2006, show that the Veteran was alert and fully oriented.  His mood was anxious and his affect was constricted.  He was talkative and responsive to cues.  His speech was emotional.  His perceptual impairments included auditory and visual hallucinations.  His thought process was impaired by flight of ideas and racing thoughts.  His thought content was impaired by paranoia, intrusive thoughts, feelings of persecution, and suicidal ideation.  He contracted for safety.  He had poor abstract thought, impulse control, judgement, and insight.  He reported an increase in flashbacks and panic attacks.  At this time, the Veteran was a substitute teacher against medical advice.  He was advised to stop teaching in April if his symptoms did not improve, but he was not seen as a danger to himself or others.  He was assigned a GAF score of 35-40.

Private treatment records dated April 2006 show that the Veteran was alert and fully oriented.  The doctor noted increased arousal, scanning, and hypervigilance.  His mood was anxious, depressed, and frightened with congruent affect.  He was talkative.  His speech was dramatic and emotional.  His perceptual impairments included flashbacks and hallucinations (auditory, visual, olfactory, tactile, hypnagogic, and hypnopompic).  His thought process was impaired by flight of ideas and racing thoughts.  His thought content was impaired by delusions, paranoia, preoccupations, obsessions, compulsions, intrusive thoughts, feelings of persecution, suicidal ideation, and homicidal ideation.  He contracted for safety.  His abstract thought was fair.  He had poor impulse control, judgement, and insight.  This doctor noted that the Veteran was trying to readjust to life without being able to work.  The decrease in stress resulted in less remarkable aggressive behavior.  The Veteran was more able to carry on a conversation without interruption.  His nightmares and panic attacks had increased.  He was assigned a GAF score of 40.

A progress note dated May 3, 2006, found that the Veteran was alert and fully oriented.  His mood was anxious. His thoughts were disorganized with increasing anxiety.  Paranoid thoughts were noted without hallucinations.  He complained of shadows following him.  Suicidal thoughts were present, but he was able to contract for safety.  He had no homicidal thoughts.  His memory was intact.  He was assigned a GAF score of 35-40.

A progress note dated July 5, 2006, found that the Veteran was alert and fully oriented.  His mood was anxious,  his thoughts were poorly organized.  His memory was intact.  There was no evidence of psychosis, delusions, or hallucinations.  Fleeting suicidal ideation was present at times, but the Veteran did not voice suicidal or homicidal thoughts.  His speech was regular in rate and rhythm.  He had circumstantial speech with increasing anxiety.  His attention and concentration were poor.  He was assigned a GAF score of 40.

A progress note dated September 11, 2006, found that the Veteran was alert and fully oriented.  He was hypervigilant and demonstrated an increased scanning response with exaggerated startle response.  He was initially irritable but settled down during the session.  He did not appear to be overly psychotic, but describe psychosis when experiencing panic attacks, nightmares, and flashbacks.  His attention and concentration were impaired.  He demonstrated adequate concrete thought processes with impaired abstract reasoning ability.  His memory was intact.  His insight and judgment were impaired.  He was not actively homicidal or suicidal at this time.  He was assigned a GAF score of 35.

Progress notes dated October 2006 and December 2006 had identical mental status examinations, but assigned a GAF score of 40.

In March 2007, the Veteran underwent a VA examination in conjunction with this claim.  At that time he reported trouble sleeping, in that he woke up a lot resulting in only three to four hours of sleep per night.  He reported dreams of combat and nightmares three times per week.  When he woke up in the middle of the night he had to get up and walk around.  His wife reported that he would wake up screaming and get up to walk around.  She would go and sleep in another room.  During the day, the Veteran was anxious and tense.  He would take naps during the day because he was tired from the lack of sleep at night.  He had hyperstartle response and hypervigilance.  He reported panic attacks lasting 15 minutes, but could not report their frequency.  He isolated and did not want to be around people.  He was anxious and depressed.  He reported loss of energy and loss of interest.  He had intrusive memories of Vietnam and the current war made his symptoms worse.   He was very irritable and angry.  He continued to live with his wife, but did not really want to hang around her.  He was able to take care of his activities of daily living but no longer helped around the house or spent time with his family.  Mental status examination found the Veteran alert and fully oriented.  He was neatly groomed and dressed.  He was depressed, anxious and irritable.  He kept asking why he was there.  He did not want to answer questions and kept gesturing to his wife to make her answer them instead.  It was hard to get him to cooperate.  His speech was not spontaneous, but was logical.  He had good vocabulary and grammar.  There was no pressured speech, flight of ideas, or loose associations.  He had no hallucinations, delusions, paranoia, or ideas of reference.  He was not homicidal, or suicidal.  His self-confidence was decreased.  He had nightmares, intrusive memories, startle and hypervigilance.  He was isolated and withdrawn.  He had psychomotor retardation.  His impulse control was okay.  His judgment was good.  His insight was poor.  He was assigned a GAF score of 40.

Private treatment records dated June 2007 show that the Veteran suffered chronic severe PTSD.  His symptoms have become worse with time.  His scores indicate poor impulse control with paranoia and suspiciousness directed toward others.  Episodes of depression were noted.  He was chronically distressed, overwhelmed by symptoms, and potentially more likely to act out painful internal states by virtue of lesser self-resources.  He was suffering from high levels of painful affect, typically a combination of anxiety, depression, and anger or irritability.

Based in the above, the Veteran continued to live with his wife throughout this period.  The record shows social isolation and increasing withdrawal from his wife and family, which is consistent with the criteria for the current 70 percent rating as it shows deficiencies in family relations.  See 38 C.F.R. § 4.130, DC 9411.  While he was working, his GAF score was in the serious impairment/inability to function in almost all areas range.  Since he stopped working, his GAF has improved to the major impairment in several areas range.  There is no specific finding of total social impairment until the July 28, 2008, VA examination, which provided the basis for the total disability rating beginning on that date.  That examination showed a worsening of symptoms including inability to maintain social relationships, isolation and inability to maintain activities of daily living and hygiene, which were not noted previously.  Despite the JMR, the Board cannot speculate as to whether those symptoms began prior to this examination and, if so, at what point prior.  Thus, total social impairment is not shown from February 13, 2006, to July 18, 2008, and, as such, regardless of the degree of occupational impairment, a 100 percent rating for this period is not warranted.

Under Rice v. Shinseki, 22 Vet. App. 447 (2009), TDIU is considered an element of rating claims when raised by the record.  Although the previous Board decision determined that the Veteran's withdrawal of his separate TDIU claim negated Rice, this reviewer disagrees.

TDIU may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In this case, the Veteran's PTSD rating alone satisfies the threshold percentage requirements.  The remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities (PTSD and hypertension).  38 C.F.R. § 4.16(a).

The Veteran last worked in March 2006 and when he did so before that it was against medical advice.  Thus, the record shows that the Veteran has been unemployable for the entirety of the period on appeal.   As such, TDIU is warranted.


ORDER

From February 13, 2006, to July 18, 2008, an initial rating higher than 70 percent for PTSD is not warranted.

A total disability rating based on individual unemployability is granted from February 13, 2006, to July 18, 2008.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


